       Case 2:20-cv-03649-PBT Document 14-15 Filed 08/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
POLYSCIENCES, INC.,                         :
                                            :
                      Plaintiff,            :       Civil Action No. 2:20-cv-03649-PBT
                                            :
              v.                            :
                                            :
JOSEPH T. MASRUD,                           :
                                            :
                      Defendant.            :
                                            :


       AND NOW, this ___ day of ______________, upon consideration of Plaintiff’s Motion

for a Preliminary Injunction, Defendant’s Opposition thereto, and the Preliminary Injunction

Hearing held September 10, 2020, Plaintiff’s Motion is hereby DENIED and the Stipulated

Temporary Restraining Order entered by the Court on August 18, 2020, is hereby DISSOLVED.




                                                    BY THE COURT



                                                    _____________________________
                                                    Patricia B. Tucker, U.S.D.J.
